              Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



 COMMONWEALTH OF
 MASSACHUSETTS,

                         Plaintiff,                     Case No.

         v.                                             COMPLAINT

 CARGILL, INC. and SALT CITY, INC.,

                         Defendants.



                                         INTRODUCTION

        1.      Cargill, Inc. (“Cargill”) and Salt City, Inc. (“Salt City”) discharge polluted

industrial stormwater from a facility at 163 Union Street, Westfield, Massachusetts (the “Facility”),

where they stockpile road salt and transfer it to vehicles for further distribution. Cargill owns all

the real property, buildings, fixtures, and machinery located at the Facility, including a salt

conveyer system. Salt City operates the Facility. Cargill and Salt City (jointly “Defendants”)

discharge polluted stormwater from the Facility into the Westfield municipal storm drain system,

which flows to Powdermill Brook, a tributary of the Westfield River. Defendants are not

controlling these discharges as is required by the federal Clean Water Act. 33 U.S.C. § 1251 et seq.

(the “Clean Water Act” or “the Act”). Defendants never applied for nor received a federal

industrial stormwater discharge permit for these discharges, as is required by the Act.

        2.      Defendants store road salt in large piles at the Facility and move it around and off

the Facility with heavy equipment and vehicles. Defendants and persons that visit the Facility in

the ordinary course of business scatter road salt around the Facility, including on its ground
               Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 2 of 18



surface. Rain and snow melt (jointly “stormwater”) that lands on and runs over the Facility comes

into contact with road salt and mobilizes it. The stormwater then runs down from the Facility into

catch basins on Union Street, where it is carried by Westfield’s municipal storm drain system to

Powdermill Brook, a tributary of the Westfield River.

          3.       The area where Westfield’s municipal storm sewer system empties into Powdermill

Brook is near a potential source of drinking water for Westfield and is just downstream from the

city’s number two drinking water well. 1 Sodium in drinking water is a health concern for people

with hypertension because it can increase blood pressure and cannot be removed by carbon

filtration.

          4.       Elevated concentrations of salt in fresh water has detrimental effects on the growth,

reproduction, and survival of a large range of plants, invertebrates, fish, and amphibians. When salt

dissolves, it may disrupt the ability of freshwater organisms to regulate how fluid passes in and out

of their bodies.

          5.       Animals, including mammals, may be harmed by elevated concentrations of salt in

runoff or surface waters that they rely on for hydration. Birds are especially sensitive to salt.

Consumption of very small amounts of salt can result in toxicosis and death within the bird

population.

          6.       The addition of salt to Powdermill Brook has the potential to harm the aquatic

environment and aquatic organisms and to alter important species habitat. Powdermill Brook and

the Westfield River have been designated by the Commonwealth as Coldwater Fish Resources

because fish that require coldwater to survive or reproduce occur in these water bodies or their

tributaries. The Facility is less than a mile upstream of designated habitat for state-listed rare


1
    Westfield’s number 2 drinking water well is currently inactive.


                                                     2
             Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 3 of 18



species, known as “Creeper,” a freshwater mussel. The Creeper’s habitat may be impacted by

Cargill’s unlawful stormwater discharges.

       7.      Defendants’ discharges of stormwater to Powdermill Brook via the Westfield

municipal separate storm drain system are in violation of the Clean Water Act. The

Commonwealth of Massachusetts (the “Commonwealth”) brings this civil suit to enforce the

requirements of the Act. The Commonwealth seeks injunctive relief, civil penalties, and other

relief the Court deems appropriate to redress Defendants’ illegal discharges of pollution.

                                 JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction over the parties and the subject matter of

this action pursuant to Section 505(a)(1)(A) of the Act, 33 U.S.C. § 1365(a)(1)(A), and 28 U.S.C.

§ 1331 (an action arising under the laws of the United States).

       9.      On August 9, 2019, the Commonwealth provided notice of Defendants’ violations

of the Clean Water Act, and of its intention to file suit against Defendants (the “Notice Letter”), to

the Administrator of the United States Environmental Protection Agency (“EPA”); the

Administrator of EPA Region 1; the Commissioner of the Massachusetts Department of

Environmental Protection (“MassDEP”); and to Defendants, as required by the Act, 33 U.S.C.

§ 1365(b)(1)(A).

       10.     More than sixty days have passed since notice was served.

       11.     This action is not barred by any prior state or federal enforcement action addressing

the violations alleged in this Complaint.

       12.     The Commonwealth has an interest in protecting for its residents the integrity of

Massachusetts waters, and the related health, safety, economic, recreational, aesthetic, and

environmental benefits those waters provide. The interests of the Commonwealth have been, are



                                                   3
              Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 4 of 18



being, and will continue to be adversely affected by Defendants’ failure to comply with the Clean

Water Act, as alleged in this Complaint. The requested relief will redress the harms to the

Commonwealth caused by Defendants’ activities. Defendants’ continuing acts and omissions, as

alleged in this Complaint, will irreparably harm the Commonwealth, for which harm it has no

plain, speedy, or adequate remedy at law.

        13.      Venue is proper in the District Court of Massachusetts pursuant to Section

505(c)(1) of the Act, 33 U.S.C. § 1365(c)(1) because the source of the violations is located within

this judicial district.

                                              PARTIES

        14.      Plaintiff is the Commonwealth, appearing by and through the Attorney General.

        15.      The Attorney General is the chief law officer of the Commonwealth, with offices at

One Ashburton Place, Boston, Massachusetts. She is authorized to bring this action and to seek the

requested relief under G.L. c. 12, §§ 3 and 11D.

        16.      Defendant Cargill, Inc. is a corporation organized under the state of Delaware.

Cargill owns the Facility. Cargill’s principal address is listed as 15407 McGints Road, Wayzata,

Minnesota.

        17.      Defendant Salt City, Inc. is a domestic corporation that operates Cargill’s road salt

distribution and warehousing facility at the Facility, and that has its principle address listed as 163

Union Street, Westfield.

                                  STATUTORY BACKGROUND

                              Federal Clean Water Act Requirements

        18.      The Clean Water Act makes the discharge of pollution into waters of the United

States unlawful unless the discharge is in compliance with certain statutory requirements, including



                                                   4
             Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 5 of 18



the requirement that the discharge be permitted by EPA under the National Pollutant Discharge

Elimination System (“NPDES”). See Sections 301(a), 402(a) and 402(p) of the Act, 33 U.S.C.

§§ 1311(a), 1342(a), 1342(p).

       19.     Stormwater is the leading cause of water quality impairment in Massachusetts.

During every rain or snowmelt event, runoff flows over the land surface, picking up potential

pollutants such as salt, sediment, organic matter, nutrients, metals and petroleum by-products.

Polluted stormwater runoff can be harmful to plants, animals, and people.

       20.     To minimize polluted stormwater discharges from industrial facilities, EPA has

issued a general industrial stormwater permit (“Stormwater Permit”) under the NPDES program.

EPA first issued the Stormwater Permit in 1995 and reissued the permit in 2000, 2008, and 2015.

See 60 Fed. Reg. 50804 (Sept. 29, 1995); 65 Fed. Reg. 64746 (Oct. 30, 2000); 73 Fed. Reg. 56572

(Sept. 29, 2008); 80 Fed. Reg. 34403 (June 4, 2015).

       21.     Motor freight transportation and warehousing facilities that discharge industrial

stormwater to waters of the United States directly or through separate storm sewer systems are

subject to the requirements of this Stormwater Permit. Stormwater Permit, Appendix D, pg. D-4.

       22.     The Stormwater Permit requires these facilities to, among other things:

               a.      prepare a stormwater pollution prevention plan (“SWPPP”) that, among

                       other things, describes the facility and identifies all stormwater outfalls,

                       Stormwater Permit, pg. 31;

               b.      submit to EPA a Notice of Intent (“NOI”) to be covered by the Stormwater

                       Permit that lists all stormwater outfalls by a unique 3-digit code and

                       corresponding latitude and longitude coordinates, Stormwater Permit,

                       Appendix G;



                                                  5
Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 6 of 18



 c.    ensure that pollutant control measures minimize pollutants in stormwater

       discharges, Stormwater Permit, pg. 14;

 d.    locate materials, equipment, and activities to contain potential spills,

       Stormwater Permit, pg. 15;

 e.    use structural and non-structural control measures to minimize the discharge

       of sediment, Stormwater Permit, pg. 17;

 f.    evaluate for and eliminate unauthorized non-stormwater discharges,

       Stormwater Permit, pg. 19;

 g.    ensure that stormwater discharges do not cause or have the reasonable

       potential to cause or contribute to a violation of water quality standards,

       Stormwater Permit, pg. 20;

 h.    implement specific best management practices applicable to motor freight

       transportation and warehousing facilities, Stormwater Permit, pg. 135;

 i.    include specific SWPPP provisions applicable to motor freight

       transportation and warehousing facilities, Stormwater Permit, pg. 135-136;

 j.    conduct corrective action to expeditiously eliminate excessive stormwater

       pollution and unauthorized non-stormwater discharges, Stormwater Permit,

       pgs. 27-29;

 k.    conduct routine facility inspections at least quarterly (Stormwater Permit,

       pg. 22) and quarterly visual assessments (Stormwater Permit, pg. 24) to,

       among other things, sample and assess the quality of the facility’s

       stormwater discharges, ensure that stormwater control measures required by

       the permit are functioning correctly and are adequate to minimize pollutant



                                  6
                Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 7 of 18



                        discharge, and timely perform corrective actions when they are not,

                        Stormwater Permit, pgs. 22-26;

                 l.     timely prepare and submit to EPA annual reports that include findings from

                        the facility inspections and visual assessments and the documentation of

                        corrective actions, Stormwater Permit, pgs. 49-50; and

                 m.     comply with any additional Massachusetts requirements, including but not

                        limited to the requirements of the Massachusetts Clean Waters Act and its

                        implementing regulations. Stormwater Permit, pg. 170.

        23.      The Stormwater Permit contains specific requirements concerning pollutant

controls for salt piles, and requires all permittees to:

                 a.     enclose or cover storage piles of salt to minimize pollutant discharges,

                        Stormwater Permit, pg. 18;

                 b.     implement appropriate measures (e.g. good housekeeping, diversions,

                        containment) to minimize exposure resulting from adding to or removing

                        materials from the pile; id.; and

                 c.     document the location of any salt storage piles in the SWPPP. Stormwater

                        Permit, pg. 33.

                        Citizen Suit Provision of the Federal Clean Water Act

        24.      Section 505(a)(1) of the Act authorizes citizen enforcement actions against any

“person,” including individuals, corporations, or partnerships, for violations of NPDES permit

requirements and for unpermitted discharges of pollutants. 33 U.S.C. §§ 1365(a)(1) and

(f), 1362(5).




                                                     7
              Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 8 of 18



        25.     The Commonwealth is a “citizen” within the meaning of Section 505(g) of the Act

because it is a “person” having an interest which is or may be adversely affected. See 33 U.S.C.

§ 1365(g).

        26.     Under Section 505 of the Act, this Court has authority to enjoin Defendants’

violations of the Act’s prohibition on unauthorized discharges of pollutants and to require the

company to comply with its Stormwater Permit. The Court also has authority to impose penalties

of up to $53,484 per day for each of the company’s prior violations. See 33 U.S.C. §§ 1365(a);

1319(d); 40 C.F.R. § 19.4; 83 Fed. Reg. 1190, 1193 (Jan. 10, 2018). 2

                                      STATEMENT OF FACTS

                               Description of the Facility & Activities

        27.     Cargill is reportedly the largest privately held corporation in the United States in

terms of revenue. One of the company’s business ventures is the sale and distribution of road salt

throughout the United States, including in Massachusetts.

        28.     According to the company’s web site, Cargill mines, processes, and transports bulk

deicing salt to municipalities, government agencies, and private commercial businesses across the

country. Cargill stockpiles road salt at the Facility for further distribution to surrounding

communities for winter road de-icing, application, and treatment.

        29.     Salt City has operated the Facility since at the latest January 2014.

        30.     The Facility consists of approximately 10 acres of exposed impermeable surface. At

least one pile of road salt is consistently present at the Facility. The size of the salt pile varies,




2
 The statutory maximum civil penalty for violations that occurred on or before November 2,
2015 is $37,500 per day, per violation. 40 CFR § 19.4, Table 1.


                                                     8
              Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 9 of 18



depending on season and other factors, but it can be as large as approximately two acres and as

high as approximately 40 feet.

                         Potential Water Quality Impacts from Road Salt

        31.     Sodium chloride (road salt) is composed of sodium ions and chloride ions. Other

components and impurities can represent up to 5 percent of the total weight of road salt. The

components in road salt are mobilized by rain, melting snow, melting ice and other mechanisms

into the environment, including into aquatic ecosystems. The chloride ions in road salt runoff will

remain dissolved in the liquid and cannot be treated or filtered with best management practices

(such as haybales). Once runoff contaminated with road salt reaches wetlands or streams, the

chloride remains in the watershed until it is flushed downstream.

        32.     Elevated road salt in fresh water can be toxic to many forms of aquatic life and can

harm plants and animals by interfering with their “osmoregulation,” the biological process by

which they maintain the proper concentration of salt and other solutes in their internal fluids.

Difficulties with osmoregulation can inhibit survival, growth, and reproduction and can reduce the

diversity of organisms in streams. Aquatic species that may be adversely impacted include plants,

fish, macroinvertebrates, insects, and amphibians.

        33.     Water contaminated with road salt creates a higher water density and will settle at

the deepest part of the water body where water current velocities are low. This can lead to a

chemical stratification which depletes dissolved oxygen at the bottom layer of a waterbody,

rendering it unsuitable to support aquatic life.

        34.     Road salt in the environment affects the health of wildlife, including birds and

mammals. Birds are the most sensitive wildlife species to salt, and consumption of even small

amounts of salt by birds can result in toxicosis and death within their population. As birds and



                                                   9
             Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 10 of 18



other animals drink runoff or surface water contaminated with salt, they may suffer from

dehydration, confusion, weakness, and other symptoms.

       35.     According to a report from the University of Rhode Island, uncovered salt storage

piles lose about 20% of their salt each year, much of which finds its way into nearby waterways. 3

       36.     The area where Westfield’s municipal storm sewer system empties into Powdermill

Brook is near a potential source of drinking water for Westfield and is just downstream from the

City’s number 2 drinking water well (currently inactive). Sodium in drinking water is a health

concern for persons with hypertension, because it increases blood pressure.

       37.     The National Science Foundation has reported that salty, alkaline freshwater can

create significant problems for drinking water infrastructure. For example, the well-documented

water crisis in Flint, Michigan, occurred when the city switched its primary water source to the

Flint River in 2014. The river’s high salt load, combined with chemical treatments, made the water

corrosive and caused lead to leach from water pipes.4

                   The Westfield River and its Tributary Powdermill Brook

       38.     The Westfield River is major tributary of the Connecticut River that drains the

eastern slopes of the Berkshire Hills of southwestern Massachusetts, then joins the Connecticut

River in Agawam. The Westfield River features native trout fishing, rugged mountain scenery, and

a historical mill town settlement. It provides over 50 miles of the Northeast’s finest whitewater

canoeing and kayaking. It is also home to several threatened and endangered species. The

Westfield River and its tributary Powdermill Brook have been designated by the Commonwealth


3
  Chlorides in Fresh Water, University of Rhode Island, College of the Environment and Life
Sciences, Hunt, M., Herron, E. Green, L. (March 2012).
4
  Winter Road Salt, Fertilizers Turning North American Waterways Increasingly Saltier,
National Science Foundation News Release 18-002 (January 8, 2018), available at
https://www.nsf.gov/news/news_summ.jsp?org=NSF&cntn_id=244099&preview=false


                                                 10
              Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 11 of 18



as a “Coldwater Fish Resources.” Coldwater Fish Resources are particularly sensitive habitats used

by reproducing coldwater fish to fulfill one or more of their life stage requirements.

        39.     The Commonwealth has designated the area of Powdermill Brook and the

Westfield River less than a mile downstream of the Facility as Estimated and Priority Habitat for a

state-listed rare species, known as “Creeper,” a freshwater mussel. The Creeper’s habitat may be

impacted by Defendants’ stormwater discharges to the Westfield municipal storm drain system,

which drains to Powdermill Brook. This same area has been designated by the Commonwealth as

“Core Habitat,” critical for the long-term persistence of rare species and other species of

conservation concern. According to the Massachusetts Department of Fish & Game, protection of

Core Habitat “is essential to safeguard the diversity of species and their habitats, intact ecosystems,

and resilient natural landscapes across Massachusetts.” 5

        40.     The tributary creeks and wetlands within the Westfield River watershed are

important in protecting aquatic resources by acting as a natural filtering system for water quality,

by preventing downstream flooding, and by providing natural habitats to native species.

                                      Defendants’ Operations

        41.     Defendants move road salt around the Facility using heavy equipment and transfer

it to vehicles using a conveyor. The road salt is stored in at least one pile, which varies in size

depending upon the season and other factors. Portions of the piles are covered with plastic

material. Frequently, large portions of the salt piles are uncovered, as depicted in the following

aerial photographs found on Google Earth:




5
  Massachusetts Department of Fish & Game, Division of Fisheries & Wildlife and The Nature
Conservancy, BioMap2: Conserving the Biodiversity of Massachusetts in a Changing World
(2010).


                                                   11
             Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 12 of 18



              Date of below aerial imagery, according to Google Earth Pro: 9/2017




              Date of below aerial imagery, according to Google Earth Pro: 6/2018




       42.     Road salt and pollutants that are present in or adhere to it (collectively,

“Pollutants”) become mobilized by wind, equipment, and vehicles at the Facility and are tracked

around and off the Facility by vehicles.




                                                  12
             Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 13 of 18



                     Defendants’ Discharge of Pollutants from the Facility

                      Polluted Stormwater Discharges to the Westfield River
                          via Westfield’s Municipal Stormwater System

       43.     Road salt at the Facility is exposed to precipitation.

       44.     Pollutants at the Facility become mobilized by stormwater.

       45.     Since at least August 1, 2015, during rain and snowmelt events, Defendants have

discharged polluted stormwater off the Facility and into Westfield’s municipal stormwater system

via catch basins on Union Street, including from the following catch basins as depicted on Google

Maps “Street View” (images taken by Google in July 2017 and annotated with red arrows by

Attorney General’s Office):




                                                 13
                Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 14 of 18




          46.     Pollutants at the Facility adhere to and are tracked off the Facility and on to Union

Street by equipment and vehicles (for example, tires and treads). Pollutants from the Facility that

are tracked onto Union Street by equipment and vehicles are picked up in stormwater and

discharged into catch basins on Union Street and thence to Powdermill Brook.

                                     Defendants’ Failure to Comply
                                 with Federal Stormwater Requirements

          47.     Neither Cargill nor Salt City have submitted any Notice of Intent to be covered by

the Stormwater Permit.

          48.     Neither Cargill nor Salt City have complied with the terms of the Stormwater

Permit.

          49.     The companies have failed to:

                  a.     prepare a SWPPP for the Facility that, among other things, includes the

                         location of all stormwater outfalls in the SWPPP (violation of section 5.2);

                  b.     submit a “complete and accurate NOI” for each Facility (violation of

                         section 1.2.1);

                  c.     ensure that pollutant control measures minimize pollutants in its

                         stormwater discharges (violation of section 2.1);

                                                    14
Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 15 of 18



  d.    locate materials, equipment, and activities to contain potential spills

        (violation of section 2.1.2.1);

  e.    use structural and non-structural control measures to minimize the

        discharge of sediment (violation of section 2.1.2.5);

  f.    evaluate for the presence of and eliminate all non-stormwater discharges at

        each Facility (violation of section 2.1.2.9);

  g.    ensure that stormwater discharges do not cause or contribute to a violation

        of water quality standards (violation of section 2.2.1);

  h.    implement specific best management practices applicable to motor freight

        transportation and warehousing facilities, (violation of section 8.P.3);

  i.    include specific SWPPP provisions applicable to motor freight

        transportation and warehousing facilities (violation of section 8.P.4);

  j.    enclose or cover storage piles of salt to minimize pollutant discharges

        (violation of section 2.1.2.7);

  k.    implement appropriate measures (e.g. good housekeeping, diversions,

        containment) to minimize exposure resulting from adding to or removing

        materials from the pile (violation of section 2.1.2.7);

  l.    document the location of any salt storage piles in the SWPPP (violation of

        section 5.2.3.5);

  m.    conduct corrective action to expeditiously eliminate excessive stormwater

        pollution and unauthorized non-stormwater discharges, (violation of

        section 4.1);

  n.    conduct routine and quarterly facility inspections to ensure, among other



                                  15
             Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 16 of 18



                       things, that control measures are functioning correctly and are adequate to

                       minimize pollutant discharges (violation of sections 3.1 and 3.2);

               o.      timely prepare and submit to EPA annual reports that include findings

                       from the facility inspections and visual assessments and the

                       documentation of corrective actions (violation of section 7.5); and

               p.      comply with additional state requirements incorporated by reference into

                       the Permit, including the Massachusetts Clean Waters Act and the

                       Massachusetts Wetlands Protection Act (violation of section 9.1.2.1).

                                 FIRST CAUSE OF ACTION
        Discharges of Industrial Stormwater Without a Federal Stormwater Permit:
       Violations of Section 301(a) of the Federal Clean Water Act, 33 U.S.C. § 1311(a)

       50.     The Commonwealth realleges and incorporates by reference the allegations

contained in the above paragraphs.

       51.     Cargill is a “person” within the meaning of Section 502(5) of the Clean Water Act,

33 U.S.C. § 1362(5).

       52.     Salt City is a “person” within the meaning of Section 502(5) of the Clean Water

Act, 33 U.S.C. § 1362(5).

       53.     Powdermill Brook is a “navigable water” within the meaning of Section 502(7) of

the Clean Water Act, 33 U.S.C. § 1362(7).

       54.     Every day since August 1, 2014 to the present that Cargill and/or Salt City

discharged polluted stormwater from the Facility to catch basins on Union Street without a

Stormwater Permit is a separate and distinct violation of Section 301(a) of the Act, 33 U.S.C.

§ 1311(a), for each day on which the violation occurred and/or continued. See also Sections

505(a)(1) and (f), 33 U.S.C. §§ 1365(a)(1) and (f).



                                                 16
             Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 17 of 18



       55.     These violations establish an ongoing pattern of failure to comply with the

Stormwater Permit’s requirements.

                                 SECOND CAUSE OF ACTION

                     Noncompliance with the Federal Stormwater Permit:
       Violations of Section 301(a) of the Federal Clean Water Act, 33 U.S.C. § 1311(a)
       56.     The Commonwealth realleges and incorporates by reference the allegations
contained in the above paragraphs.

       57.     Since at the latest, August 1, 2015, Defendants have violated the Stormwater Permit

by failing to implement its requirements, as set forth in paragraph 45, above.

       58.     Each of Defendants’ violations of each of the requirement of the Stormwater Permit

is a separate and distinct violation of Section 301(a) of the Act, 33 U.S.C. § 1311(a), for each day

on which the violation occurred and/or continued. See also Section 505(a)(1) and (f), 33 U.S.C.

§§ 1365(a)(1) and (f).

       59.     These violations establish an ongoing pattern of failure to comply with the

Stormwater Permit’s requirements.

                                     RELIEF REQUESTED

       WHEREFORE, the Commonwealth respectfully requests that this Court grant the

following relief:

       1.      Require Cargill and Salt City to obtain coverage under and comply with EPA’s

federal Stormwater Permit;

       2.      Order Cargill and Salt City to pay civil penalties of up to $37,500 per day for each

violation of the Federal Clean Water Act that occurred on or before November 2, 2015, and civil

penalties of up to $53,484 per day for each violation of the Federal Clean Water Act that occurred




                                                 17
              Case 1:20-cv-11616 Document 1 Filed 08/31/20 Page 18 of 18



after November 2, 2015, pursuant to Sections 309(d) and 505(a) of the Act, 33 U.S.C. §§ 1319(d),

1365(a), 40 CFR § 19.4, and 83 Fed. Reg. 1190, 1193 (Jan. 10, 2018);

         3.      Order Cargill and Salt City to take appropriate actions to restore the quality of

protected areas impaired by its activities;

         4.      Award the Commonwealth’s costs (including reasonable investigative, attorney,

witness, and consultant fees) as authorized by the Act, 33 U.S.C. § 1365(d); and

         5.      Award any such other and further relief as this Court may deem appropriate.

Dated:        August 31, 2020                   Respectfully submitted,


                                                COMMONWEALTH OF MASSACHUSETTS

                                                By its attorneys,

                                                MAURA HEALEY
                                                ATTORNEY GENERAL




                                                Nora J. Chorover (Bar No.
                                                547352) Special Assistant
                                                Attorney General Environmental
                                                Protection Division Office of the
                                                Attorney General One Ashburton
                                                Place, 18th Floor Boston,
                                                Massachusetts 02108 Tel: (617)
                                                727-2200, ext. 2436
                                                Nora.Chorover@mass.gov




                                                   18
